FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        November 12, 2015
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
GERALD LEE PATTERSON,

      Plaintiff - Appellant,

v.                                                          No. 15-1147
                                                (D.C. No. 1:11-CV-01899-RM-KLM)
GEORGE SANTINI, M.D.; CAMACHO,                               (D. Colo.)
P.A.; FIVE JOHN/JANE DOES,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, LUCERO, and McHUGH, Circuit Judges.
                  _________________________________

      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Gerald Lee Patterson appeals from the district court’s order denying his

motion to reopen his Bivens suit, which the district court administratively closed after

the parties entered a conditional settlement. Because the collateral proceedings that

motivated the administrative closure in this case have been resolved and Mr.


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Patterson has expressed his desire to litigate his claims that are now ripe for review,

the district court abused its discretion in denying Mr. Patterson’s motion to reopen.

Exercising jurisdiction under 28 U.S.C. § 1291, we therefore reverse the district court

and order it to reopen Mr. Patterson’s administratively closed case.

                                 I. BACKGROUND

      While incarcerated at the Federal Correctional Institution in Florence,

Colorado, Mr. Patterson filed a pro se complaint in the United States District Court

for the District of Colorado alleging Federal Bureau of Prison (BOP) officials were

deliberately indifferent to his medical needs in violation of the Eighth Amendment.

Specifically, Mr. Patterson argued BOP officials demonstrated an indifference to his

medical issues relating to herniated discs in his neck. After a magistrate judge

recommended denying Defendants’ motion to dismiss, the court held a settlement

conference, during which the parties indicated they had reached a settlement.

      The settlement agreement explained that the parties had reached “a conditional

resolution of Plaintiff’s claims.” Under this conditional resolution, the BOP agreed to

“reconsider Plaintiff’s application for compassionate release” and to make a decision

“by September 6, 2014,” in exchange for “the parties moving to administratively

close this case.” The BOP further agreed to “make a good-faith effort to reconsider

all of the applicable grounds on which Plaintiff might be entitled to compassionate

relief, including his medical condition” and to provide Mr. Patterson “appropriate

medical care” in the interim. The settlement agreement contemplated one of two

outcomes to Mr. Patterson’s application for compassionate relief. First, under the

                                           2
terms of the settlement agreement, “Should the [BOP] grant Plaintiff compassionate

release, he agrees to dismiss with prejudice all of the claims that were lodged as part

of this lawsuit or that could have been brought as part of it . . . .” The agreement

otherwise contemplated, “If the [BOP] denies Plaintiff’s request for reconsideration

of his application for compassionate release, either party may move to have the Court

reopen the . . . case to request that judicial action be taken with respect to the pending

claims.”

      Based on this agreement, the parties filed a stipulated motion for

administrative closure. The district court granted the motion, ordering that the matter

be “administratively closed” pursuant to the District of Colorado Local Civil Rule

41.2. The order further provided, “The parties may reopen this matter upon motion

filed showing good cause.” See D. Colo. Civ. R 41.2 (“A district judge or a

magistrate judge exercising consent jurisdiction may order the clerk to close a civil

action administratively subject to reopening for good cause.”). The district court’s

order did not explain under what circumstances Mr. Patterson’s case could be

considered dismissed.

      Less than a month later, Mr. Patterson filed a motion for clarification of the

settlement agreement. He alleged that he misunderstood the meaning of the

agreement, that he had entered into it under duress, and that had he been allowed to

consult competent counsel, he would not have agreed to the settlement agreement

unless it had guaranteed him compassionate release. The district court denied the



                                            3
motion, concluding, first, that Mr. Patterson had no right to counsel and therefore no

right to consult and, second, that he failed to substantiate his duress claim.

      Mr. Patterson then filed a request for reconsideration for compassionate

release to the BOP. The BOP denied the application.1

      As a result of the denial of compassionate release, Mr. Patterson filed a motion

to reopen his case for good cause, arguing the settlement had been procured under

extreme duress. Specifically, he claimed the BOP manipulated the facts, refused to

follow the appropriate policy when reviewing his application for compassionate

release, and failed to provide adequate medical treatment until his promised release

date of September 6, 2014. The district court denied the motion. The court reasoned

that the substance of Mr. Patterson’s duress claim related to the denial of his

application for compassionate release and there was no nexus between that conduct

and the procurement of the settlement agreement.



      1
         Specifically, the BOP concluded that Mr. Patterson did not fit any of the
criteria for compassionate-release eligibility. First, it determined that although
Mr. Patterson was seventy-six years old and had served 67 percent of his sentence,
his overall medical condition was “unremarkable” and he therefore did not qualify
under a category that allows for compassionate release of inmates who are at least
sixty-five years old, who have served at least 50 percent of their sentence, and whose
health is deteriorating based on a chronic or severe medical condition. The BOP also
determined Mr. Patterson did not qualify under a second category of compassionate
release for inmates who are at least sixty-five years old and have served the greater of
ten years or 75 percent of their term of imprisonment. Finally, the BOP considered
whether Mr. Patterson would pose a danger to the community, were he released. It
concluded that his criminal history and the severity of his crime (possession with the
intent to distribute large quantities of methamphetamine and evidence showing he
was the leader of a criminal conspiracy) cut against granting his application for
compassionate release.
                                            4
      Mr. Patterson then submitted a renewed motion to reopen for good cause and

submitted a sworn declaration substantiating his duress claims. The district court

denied the renewed motion. The court ruled that Mr. Patterson’s duress allegations

had substantially changed, which “undercut[] significantly the credibility of any

single characterization.” And despite Mr. Patterson’s allegation that BOP officials

had assured him that he would be released if he agreed to the settlement, the court

ruled that “[n]othing in [the settlement agreement] can remotely be taken as

suggesting that Plaintiff’s release by September 6, 2014 was guaranteed.” The court

thus concluded that although the settlement agreement permits Mr. Patterson to

request that his case be reopened, “the Local Rules still require good cause,” and,

finding none, the court denied the renewed motion to reopen Mr. Patterson’s case.

      Mr. Patterson filed a notice of appeal indicating his intent to appeal the district

court’s denial of his renewed motion to reopen the case. Because the district court

had not entered a final judgment or otherwise indicated that it had dismissed Mr.

Patterson’s case, we issued an order for clarification asking the district court to

indicate whether its order denying the renewed motion to reopen constituted a final,

appealable order. In response, the district court entered a separate order dismissing

Mr. Patterson’s case with prejudice.

                                   II. DISCUSSION

      Mr. Patterson argues the district court erred in denying his renewed motion to

reopen his Bivens case for failure to show good cause. Because district courts have

broad discretion in managing their own dockets, United States v. Nicholson, 983 F.2d
5
983, 988 (10th Cir. 1993), we review the denial of a motion to reopen for an abuse of

discretion, see United States v. Texas, 457 F.3d 472, 476 (5th Cir. 2006) (finding “no

abuse of discretion in the district court’s . . . decision to reopen the [administratively

closed] case”). A court abuses its discretion when it “issues an arbitrary, capricious,

whimsical, or manifestly unreasonable judgment.” Rocky Mountain Christian Church

v. Bd. of Cty. Comm’rs, 613 F.3d 1229, 1239–40 (10th Cir. 2010). Likewise, an abuse

of discretion occurs “where the district court clearly erred or ventured beyond the

limits of permissible choice under the circumstances.” Hancock v. Am. Tel. & Tel.

Co., 701 F.3d 1248, 1262 (10th Cir. 2012).

       We also note Mr. Patterson’s pro se status in the district court and on appeal.

“[A] pro se litigant’s [filings] are to be construed liberally and held to a less stringent

standard than formal pleadings drafted by lawyers.” Smith v. United States, 561 F.3d
1090, 1096 (10th Cir. 2009) (first alteration in original). Viewing Mr. Patterson’s

motion to reopen through this liberal construction, we conclude the district court

abused its discretion in denying the motion and dismissing the case.

       When a court administratively closes a case, the closure generally operates as

“the practical equivalent of a stay.” Quinn v. CGR, 828 F.2d 1463, 1465 & n.2 (10th

Cir. 1987). “Unlike a stay however, an administratively closed case is not counted as

active although it remains on the docket . . . .” SEC v. Halek, 537 F. App’x 576, 579

(5th Cir. 2013). Use of the administrative-closure mechanism allows district courts

“to remove from their pending cases suits which are temporarily active elsewhere

(such as before an arbitration panel) or stayed (such as where a bankruptcy is

                                             6
pending).” Mire v. Full Spectrum Lending Inc., 389 F.3d 163, 167 (5th Cir. 2004);

see e.g., Quinn, 828 F.2d at 1465 (administrative closure due to pending arbitration);

WRS, Inc. v. Plaza Entm’t, Inc., 402 F.3d 424, 426 (3d Cir. 2005) (administrative

closure due to the initiation of bankruptcy proceedings); Halek, 537 F. App’x at 578

(administrative closure due to conditional settlement). Because an administratively

closed case “still exists on the docket of the district court,” it “may be reopened upon

request of the parties or on the court’s own motion.” Mire, 389 F.3d at 167 (5th Cir.

2004).

         Each federal district may promulgate its own rules governing the process for

administratively closing and reopening a case. In the District of Colorado, a district

court “may order the clerk to close a civil action administratively subject to

reopening for good cause.” D. Colo. Civ. R. 41.2. Therefore, in the District of

Colorado, a party seeking to reopen a case that has been administratively closed must

demonstrate good cause. But courts have not viewed this good cause standard as an

onerous one. Instead, good cause to reopen a case exists where “the parties wish to

litigate the remaining issues that have become ripe for review.” Am. Family Mut. Ins.

Co. v. Teamcorp, Inc., 835 F. Supp. 2d 1083, 1086 (D. Colo. 2011); see also Crystal

Clear Commc’ns, Inc. v. Sw. Bell Tel. Co., 415 F.3d 1171, 1176 (10th Cir. 2005)

(“Although the district court ordered the proceeding ‘administratively close[d],’ it is

clear from the context of the order that the court contemplated continued litigation

after completion of the administrative proceedings.” (alteration in original));

Frederick v. Hartford Underwriters Ins. Co., No. 11-CV-02306-RM-KLM, 2015 WL
7
1499662, at *1 (D. Colo. Mar. 27, 2015) (“Because administrative closure is a purely

administrative act, it has no effect on the parties’ rights or claims. Here, Defendant

seeks a determination of the parties’ rights and claims. Thus, good cause exists to

reopen the matter.” (citations omitted)); Phoenix Ins. Co. v. Cantex, Inc., No. 13-CV-

00507-REB-BNB, 2014 WL 2058106, at *1 (D. Colo. May 19, 2014) (“Generally,

there is good cause to reopen when parties seek to litigate remaining issues that are

ripe for review.”).

      In this case, Mr. Patterson’s case was administratively closed after the parties

entered a conditional settlement. The settlement agreement contemplated two

possible outcomes: (1) the BOP would grant Mr. Patterson’s petition for

compassionate release, which would trigger Mr. Patterson’s obligation to seek

dismissal of his case with prejudice, or (2) the BOP would deny Mr. Patterson’s

request for compassionate release, which would trigger Mr. Patterson’s right to seek

a reopening of his case. The second outcome occurred, and, pursuant to the terms of

the settlement agreement, Mr. Patterson moved the district court to reopen his case.

Although Mr. Patterson couched his good cause argument in terms of duress, he also

made clear to the district court that the BOP had denied his petition for

compassionate release and that he wished to litigate the merits of his claims. Because

the condition that would have triggered an obligation to dismiss the case failed to

occur and because Mr. Patterson expressed his desire to litigate his claims, good

cause existed to reopen Mr. Patterson’s case. See, e.g., Halek, 537 F. App’x at 579–

80 (affirming the reopening of an administratively closed case after proposed

                                           8
settlement reached an impasse). In requiring proof of something more than a desire to

litigate issues that had become ripe for review, the district court abused its discretion

by applying an incorrect legal standard.

                                III.   CONCLUSION

      For the foregoing reasons, we REVERSE the district court’s denial of

Mr. Patterson’s motion to reopen his case and REMAND with instruction to reopen

the case to allow the parties to litigate the merits of Mr. Patterson’s claims. We also

GRANT Mr. Patterson’s motion to proceed in forma pauperis but remind him of his

obligation to make partial payments until the filing fees are paid in full.

                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge




                                            9